DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected for the following reasons:
Figures 7, 14, 16, 17, and 18 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 710, 1400,1650,1700, and 1800.
Figure 12 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include reference numeral 1200 mentioned in the description in [0069]..
Figure 11ib is objected to as failing to comply with 37 CFR 1.84(p)(5) because reference numeral 1200 should be reference numeral 1100.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15 and 18 are objected to because of the following informalities:
In Claim 15, line 2, the text “alkyl ketene dimer (AKD)” should be inserted in place of “AKD”.
In Claim 18, line 2, the text “alkyl ketene dimer (AKD)” should be inserted in place of “AKD”.    
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0083], [0084], [0097], [0098], [0109], [0110], [0121] and [0122] of the specification, the term “alkyltene dimer” is recited. These instances throughout the specification should be corrected to recite the proper term “alkyl ketene dimer”.
Appropriate correction is required.
Election/Restrictions
Claims 7, 14 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.
International Search Report
Erhardt et al (US 8632659), Natures Solutions LLC (US 9370912), Young et al (US 8715464), Cole (US 2009/0266737), Mazzarella et al (US 4214948) and Sabert Corporation (US 2016/0016702) were cited as a “X” and/or “Y” references in the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 6576089) in view of Biasotti et al. (EP 2492395 A1).
Claims 8, 10 and 17: Sato discloses a fiber based slurry used for producing a vacuum formed pulp molded article (Abstract; lines 23-30). The pulp slurry preferably includes such fibers as soft wood, or bamboo fibers (col. 9, lines 40-51).  A mixture of bamboo and softwood fibers would have been obvious it has been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Sato does not disclose that the slurry includes moisture barrier and oil barrier. However, Biasotti discloses oil and grease for cellulosic materials (Title, Abstract) including water treatment and oil/vapor barrier materials ([0017], [0020], [0031], [0040]).  The cellulosic materials treated are utilized in food processing and packaging [0043], of which food trays are a well-known example.  Biasotti discloses moisture barrier in amounts of 0.5-6 wt. % [0031] and oil barrier in amounts of 0.2-3 wt. % ([0017], [0020]). The disclosed ranges include or overlay the claimed amounts of moisture barrier and oil barrier.
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one skilled in the at the time the invention was filed to combine the teachings of Sato and Biasotti to modify the process of Sato to 
Claim 11: Biasotti discloses that fluorocarbon resin (oil barrier) is preferably applied in an amount between 0.15 and 1.5% by weight of the cellulosic material [0039].  The upper limit of 1.5%overlays the claimed value of “about 1.5% by weight.”
Claims 12, 13 and 18: Biasotti discloses alkyl ketene dimer (AKD) as a moisture barrier in amounts of 0.5-6 wt. [0031].  The moisture barrier and oil barrier treatments are applied in an aqueous emulsion in some embodiments [0034].
Claim 9: Biasotti discloses that sizing agents also include starch and starch derivatives [0031].  Starch and starch derivatives are known in the art for strength additives.  It would have been obvious to employ a mixture of sizing agents in the slurry of Sato as modified by Biasotti for reasons given previously.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to obtain claimed amounts of AKD and starch as the slurry components in order to obtain desired results.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 6576089) in view of Biasotti et al. (EP 2492395 A1) as evidenced by Young, Jr. et al (US 2013/0306260).
The disclosures of Sato et al and Biasotti et al are used as above.  Sato et al and Biasotti et al do not disclose newsprint as a fiber source.  However, including newsprint as a fiber source in the slurry of Sato et al as modified by Biasotti et al would have been obvious as a typical fiber used in the industry for molded articles in such food service 
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to include newsprint as a fiber source in the slurry of Sato as modified by Biasotti and to optimize amounts of slurry components to obtain a claimed amount of newsprint in order to obtain desired results.

Claims 1-6 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 6576089) in view of Biasotti et al. (EP 2492395) and further in view of Carlson et al (US 5203966).
The disclosures of Sato et al and Biasotti et al are used as above.  Sato et al and Biasotti et al do not disclose old corrugated containers as a fiber source.  However, Carlson et al teaches that cellulosic fibers recovered from recycled wastepaper, such as old corrugated containers and newspapers, are used to produce molded pulp products including food trays (Col 1, lines 17-25). 
It would have been obvious to one of ordinary skill in the art to include corrugated containers and newspapers as fiber sources in the slurry of Sato et al as modified by Biasotti et al as typical fibers used in the industry for molded articles with a reasonable expectation of obtaining a suitable fiber based slurry.  Additional motivation would be to reduce the amount of waste that needs to be transported to landfill.
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to optimize the slurry components in order to obtain desired results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 9,869,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a fiber-based slurry including limitations overlapping those of the instant invention, and additional limitations, making them a species of the instant claims.

Claims 1-6, 15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10 of U.S. Patent No. 9,988,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a fiber-based slurry including limitations overlapping those of the instant invention, and additional limitations, making them a species of the instant claims.

s 15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. 10,087,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a fiber-based slurry including limitations overlapping those of the instant invention, and additional limitations, making them a species of the instant claims.

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 10,428,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a fiber-based slurry including limitations overlapping those of the instant invention, and additional limitations, making them a species of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748